Citation Nr: 0809607	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  01-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
shoulder (non-dominant) tendonitis.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left  knee.

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee.

4.  Entitlement to service connection for a lower back 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1985 to 
June 1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision.  The Court of Appeals for 
Veterans Claims (CAVC) partially vacated a December 2006 
Board decision and has returned the case to the Board for 
compliance with the joint motion for remand.

This case was advanced on the docket.

The issues of a rating in excess of 20 percent for a right 
shoulder disability and service connection for a back 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective medical evidence consistently shows that 
the veteran has a range of motion in his knees from 0 degrees 
to more than 100 degrees bilaterally.

2.  The objective medical evidence fails to show any knee 
instability bilaterally.

3.  MRIs of the veteran's knees showed evidence of arthritis 
in the right knee but no evidence of arthritis in the left 
knee.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for a left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
(DCs) 5003, 5257, 5260, 5261 (2007).

2.  Criteria for a rating in excess of 10 percent for a right 
knee instability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5003, 5257, 
5260, 5261 (2007).

3.  The criteria for a separate 10 percent rating for right 
knee arthritis has been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5003, 5260, 5261 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

The veteran's knees are currently rated at 10 percent for 
each knee under 38 C.F.R. § 4.71a DC 5257.  Under this 
diagnostic code, a 10 percent rating is assigned for slight 
impairment of the knee involving either recurrent subluxation 
or lateral instability; while a 20 percent rating is assigned 
for either moderate subluxation or moderate lateral 
instability.  However, a review of the medical and lay 
evidence fails to show that the veteran has instability in 
either knee.  

The veteran testified that he had no instability in his 
knees, and answered "no" when asked at his hearing before 
the Board if his knees ever gave out on him.  At a VA 
examination in February 2002, the examiner found no cruciate 
or collateral instability, and the veteran's patella was 
stable.  Similarly, at a VA examination in June 2006, the 
veteran had stable medial and lateral collateral ligaments 
bilaterally, as well as stable anterior cruciate ligaments 
bilaterally; and the examiner indicated that there was no 
instability or laxity present.  As such, without current 
medical evidence of either instability or subluxation, a 
higher rating is not available under this rating code.

Other rating criteria have also been considered, however, the 
range of motion of the veteran's knees has consistently 
exceeded the limitation of motion necessary for even a 
noncompensable rating under either DC 5260 or DC 5261 (for 
limitation of flexion and limitation of extension 
respectively).  

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is 
assigned when flexion of the leg is limited to 60 degrees; a 
10 percent rating is assigned when flexion is limited to 45 
degrees; and a 20 percent rating is assigned when flexion is 
limited to 30 degrees.  Under DC 5261, a noncompensable 
rating is assigned when extension of the leg is limited to 5 
degrees; a 10 percent rating is assigned when extension of 
the leg is limited to 10 degrees; and a 20 percent rating is 
assigned when extension is limited to 15 degrees.

At a VA examination in January 1999, the veteran complained 
of bilateral knee pain, but he nevertheless had a range of 
motion from 0 to 140 degrees bilaterally; and x-rays of the 
veteran's knees showed no abnormality bilaterally.  At a VA 
examination in February 2002, the veteran had range of motion 
from 0 to 135 degrees.  And, at a VA examination in June 
2006, the veteran had range of motion from 0 to 120 degrees 
bilaterally with some pain.  X-rays were negative.

The veteran's private treatment records have also failed to 
show a compensable range of motion in either knee.  For 
example, in January 2003, Dr. Tenny found that the veteran 
had a range of motion in his right knee from 0 to 123 
degrees.  

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
the medical evidence fails to show additional limitation of 
motion due to the aforementioned factors.  While the veteran 
had some pain on range of motion testing at his VA 
examination in June 2006, the examiner indicated that range 
of motion testing did not produce any weakness, fatigue, or 
incoordination.  As such, an additional rating is not 
warranted based on functional loss.

While a compensable rating is not available for the veteran's 
knees based on limitation of motion; an additional disability 
rating must be considered if there is x-ray evidence of 
arthritis, as separate ratings may be assigned for arthritis 
and knee instability.

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned when there is x-ray evidence of arthritis involving 
of 2 or more major joints 2 or more minor joint groups.

In this case, VA x-rays have consistently failed to show any 
knee (right or left) abnormality (including arthritis).  For 
example, in January 1999 x-rays showed no abnormality in 
either knee; in January 2003 x-rays showed normal knees; and 
in July 2006 x-rays of the veteran's knee showed a normal 
appearance without evidence of arthritis or other 
abnormality.

Nevertheless, the veteran has also submitted private 
treatment records which report the presence of arthritis in 
both knees.  In January 2003, Dr. Tenny stated that x-rays of 
the veteran's right knee showed spur formation along the 
patellofemoral compartment and an MRI was recommended, but 
the veteran declined the MRI indicating that he preferred to 
focus on his shoulders.  In February 2005 the veteran 
underwent an MRI of his right knee which showed mild 
tricompartmental osteoarthritic changes present, and Dr. 
Tenny indicated that x-rays continued to show spurring 
formation along all joint margins in the right knee.  In 
March 2005, Dr. Tenny indicated that x-rays of the veteran's 
left knee showed some spur formation about the patella.  
However, an MRI of the veteran's left knee showed no 
arthritis, detecting only tendonitis in the distal quadriceps 
and chondromalacia of the femoral trochlos.
 
As noted above, throughout the course of his appeal the 
veteran has failed to demonstrate limitation of motion in 
either knee that would justify even a noncompensable rating, 
since he has repeatedly demonstrated greater than 60 degrees 
of flexion and more than 5 degrees of extension in both 
knees.  As such, even with an x-ray showing of arthritis a 
separate 10 percent rating is not warranted for either knee 
under Diagnostic Codes 5260, 5261.  Nevertheless, with the 
presence of noncompensable limitation of motion, a 10 percent 
rating could still be assigned under Diagnostic Code 5003, if 
x-rays showed arthritis.  

In the case of the veteran's right knee, VA x-rays have been 
interpreted as showing no arthritis, while Dr. Tenny has 
suggested that the veteran does have arthritis and an MRI of 
the veteran's right knee confirmed the presence of arthritis.  
Given the MRI results, the Board concludes that despite the 
negative findings of arthritis by VA, the medical evidence as 
a whole confirms the presence of arthritis in the veteran's 
right knee.  

The result is different, however, with regard to the 
veteran's left knee.  While Dr. Tenny stated that the veteran 
has left knee arthritis, VA x-rays showed no arthritis and 
the MRI of the left knee similarly failed to show any 
arthritis.  As such, the Board finds that the greater weight 
of the medical evidence fails to show arthritis in the 
veteran's left knee.

As to the right knee, it is considered a major joint, and 
with non-compensable limitation of motion present, the 
criteria for a separate 10 percent rating for arthritis of 
the knee under Diagnostic Code 5003 is shown.  

In sum, increased ratings for right instability and left knee 
impairment is denied, but a separate 10 percent rating for 
right knee arthritis is granted.  

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In the present case, notice was provided by a letter dated in 
August 2003.  While the veteran may not have been provided 
with all of the criteria for rating a knee disability, his 
attorney has conveyed sufficient actual knowledge of the 
regulations for the Board to conclude that the veteran is not 
prejudiced by the Board's adjudication of his knee claim.  
For example, in the joint motion for remand, the veteran's 
attorney failed to raise any objection to the notice received 
by the veteran as to VA's duty to notify.  Similarly, the 
veteran's attorney referenced the knee rating criteria 
reflective of his full familiarity with it.  Additionally, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and 
ample time to respond to VA notices.  As such, the veteran is 
not prejudiced by the Board's adjudication of his claim.
 
Private treatment records and service medical records have 
been obtained.  The veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the veteran testified at a 
hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for a right knee instability 
is denied. 

A rating in excess of 10 percent for a left knee disability 
is denied.

A separate 10 percent rating for right knee arthritis is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  


REMAND

As indicated in the Introduction, the Board's December 2006 
decision regarding the veteran's right shoulder was vacated.  
Specifically, the joint motion for remand found that the 
current medical evidence lacks an evaluation that reflects 
the full description of the effects of the veteran's right 
shoulder pain upon his ordinary activity.

In his notice of disagreement the veteran complained that the 
pain in his shoulders would change with changes in the 
weather, indicating that at times it got so severe that he 
could not brush his teeth or comb his hair.  The veteran also 
testified that his shoulder pain was of such severity that it 
regularly interrupted his sleep.  

It is also noted that at a VA examination in August 2007 the 
veteran was found to be in no acute distress and it was noted 
that he had good muscle definition in both shoulders and 
arms.  

On remand, the veteran should be afforded a VA examination of 
his right shoulder which specifically addresses functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of the right shoulder.

The joint motion also directed that a remand was necessary 
for the veteran's claim of entitlement to service connection 
for a back disability.  Specifically it was noted that in 
December 2006 the veteran's then-representative raised the 
question of whether the veteran's lower back disability had 
been aggravated by his service-connected orthopedic 
disabilities.  

At a VA examination in November 2003 the veteran was 
diagnosed with lumbosacral disc disease at L3-4, L4-5 and L5-
S1 as well as desiccation of the disc at L4-5 and L5-S1.  The 
examiner opined that it was less likely than not that the 
veteran's current back condition was related to his back 
injury in service.  However, the examiner did not provide an 
opinion as to whether the veteran's current back disability 
was caused by his multiple service-connected orthopedic 
disabilities.  This should be done.  It is noted that the 
veteran was involved in a motor vehicle accident in February 
1998; and in a June 1998 letter, the veteran's doctor 
provided a statement that the veteran's chronic lumbar 
acceleration-deceleration injury was secondary to his 
February 1998 motor vehicle accident.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a letter 
that:
*	informs him about the information and 
evidence not of record that is 
necessary to substantiate his claim; 
*	informs him about the information and 
evidence that VA will seek to 
provide; 
*	informs him about the information and 
evidence the claimant is expected to 
provide; 
*	requests him to provide any evidence 
in his possession that pertains to 
his claim.  
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his right shoulder disability and the 
effect that worsening has on his 
employment and daily life;  
*	provides him with the Diagnostic 
Codes for rating shoulder 
disabilities; and
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.

2.  Obtain the veteran's VA treatment 
records from December 2004 to the present.

3.  Schedule the veteran for a VA 
orthopedic examination of his back and 
right shoulder.  The examiner should be 
provided with the veteran's claims file 
and should fully review it.  

With regard to the veteran's right 
shoulder, the examiner should set forth 
the range of motion of the shoulder, and 
should provide an opinion as to whether 
the veteran has any additional functional 
loss in his right shoulder due to pain or 
due to weakness, fatigability, 
incoordination, or pain on movement of the 
right shoulder.  The examiner should also 
comment on the veteran's physical build 
and provide a statement as to the 
relevance, if any, that the veteran was 
described recently as having developed 
musculature in the shoulders and arms.

With regard to the veteran's back, the 
examiner should provide an opinion as to 
whether it is as likely as not (a 50 
percent probability or greater) that the 
veteran's back disability (lumbosacral 
disc disease at L3-4, L4-5 and L5-S1 as 
well as desiccation of the disc at L4-5 
and L5-S1) was either caused or aggravated 
by any of the veteran's service-connected 
orthopedic disabilities (tendonitis in 
both shoulders, musculotendonitis in the 
left hip, chondromalacia in both knees, 
and hallux valgus/plantar fasciitis in 
both feet).  The examiner should also 
address the relevance, if any, of the 
veteran's 1998 motor vehicle accident on 
the development of his back disability.  
Any opinion rendered should be supported 
by a complete rationale.  

4.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the benefit sought is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


